Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  December 17, 2014                                                                                  Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Stephen J. Markman
  150404(3)                                                                                              Mary Beth Kelly
                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
                                                                                                        David F. Viviano,
  IN RE J. CEDRIC SIMPSON, JUDGE                                                                                    Justices
  14A DISTRICT COURT                                                        SC: 150404
                                                                            JTC Formal Complaint 96
  BEFORE THE JUDICIAL TENURE COMMISSION
  ___________________________________________/

        On order of the Court, the December 2, 2014 order of the Court appointing the
  Hon. Timothy P. Pickard as master to hear Judicial Tenure Commission Formal
  Complaint No. 96 is RESCINDED. On further order of the Court, the Hon. Peter D.
  Houk is appointed as master to hear the formal complaint.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                             December 17, 2014
                                                                             Clerk